Citation Nr: 1439660	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  05-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for immune deficiency resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure.


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran participated in a conference with a Decision Review Officer (DRO) at the RO in August 2006.  A copy of the DRO Conference Report is in the claims file. 

The Board remanded this claim in April 2009 and October 2011 for further development.

In December 2012, the Board denied the service connection claim for immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure.  The Veteran subsequently appealed the December 2012 Board decision to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an October 2013 Order, the Court granted the parties' Joint Motion for Remand ("Joint Motion"), vacated the Board's December 2012 denial because the Board failed to satisfy the statutory duty to assist the Veteran in the development of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain further development consistent with the findings in the October 2013 Joint Motion.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all treatment records of the Veteran from the VAMC in New York, N.Y. dated from 1970, forward.

2.  Ascertain if the Veteran has received any additional VA, non-VA, or other medical treatment for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to CS chemical exposure that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The Veteran may submit any other evidence he deems relevant to the appeal.  The RO/AMC must then obtain these records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his immune deficiency condition.  The claims file, and a copy of this remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries.

The examiner is asked to respond to the following inquiries:

a.  Indicate whether protein S deficiency is the same 
disease as SLE, or is one condition primary and the other secondary?

b.  Determine the likely onset of the Veteran's protein S deficiency, and indicate whether his protein S deficiency is a hereditary condition and provide supporting rationale.

c.  Determine the likely onset of the Veteran's compromised immune system, and provide an opinion as to whether there is a relationship between his compromised immune system and his in-service exposure to chemical agents, regardless of the identity of the specific causal agent; or whether his compromised immune system otherwise had its onset in service, regardless of the cause.

Although a complete review of the claims file is imperative, the examiner's attention is called to the following:

* The Veteran's STRs showing diagnoses of cellulitis, boils, and skin infection;

*The Operation Metoxe II report;

*An August 2002 private consultation letter authored by Dr. M.I. showing a diagnosis of Protein S deficiency; 

*A November 2002 letter authored by Dr. F.P;

* A January 2012 VA internal medicine report and July 2012 addendum;  

* A January 2012 VA hematology report;

*1997 and 2004 lay statements from the Veteran's fellow soldier regarding observed symptoms during and after service; 

*A lay statement received in January 2014 authored by the Veteran's spouse who witnessed, beginning in 1971, the Veteran's skin reactions after sun exposure, reactions and infections due to bug bites, and blood poisoning; and 

*A lay statement received in January 2014 authored by the Veteran's daughter

4.  Thereafter, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Then, readjudicate the claim of service connection for an immune deficiency in the blood resulting in intolerance to infection, boils of the face and allergic skin reaction to the sun, due to chemical exposure to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



